t c memo united_states tax_court alvin sheldon kanofsky petitioner v commissioner of internal revenue respondent docket no 22008-13l filed date alvin sheldon kanofsky pro_se bradley c plovan for respondent memorandum opinion ruwe judge petitioner seeks review pursuant to sec_6320 and c and d of the determination of the internal_revenue_service to uphold unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the filing of a notice_of_federal_tax_lien for unpaid income_tax for and respondent has moved for summary_judgment motion under rule petitioner objects the matter is ripe for summary_judgment at the time the petition was filed petitioner resided in pennsylvania the unpaid tax for and was the subject of a recently decided case involving a proposed levy kanofsky v commissioner tcmemo_2015_34 in that case this court upheld the determination to proceed with the levy the court rejected petitioner’s position in that case and imposed a dollar_figure sec_6673 penalty because petitioner’s position was frivolous and his case had been instituted for the sole purpose of delay in the instant case petitioner raises the same frivolous arguments we perceive no need to once again refute those arguments with somber reasoning and copious citation of precedent to do so might suggest that those arguments have some merit 737_f2d_1417 5th cir see also 424_fedappx_189 3d cir per curiam aff’g tcmemo_2010_46 kanofsky v commissioner tcmemo_2014_153 to the extent petitioner’s response and attachments thereto to respondent’s motion might be construed as raising any other arguments we find them to be equally frivolous or irrelevant for the reasons stated in kanofsky v commissioner tcmemo_2015_34 we uphold respondent’s determination regarding the lien and will require that petitioner pay a penalty under sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
